Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaida (US 7,189,176) in view of Komamura (US 8,884,775).
In re claim 1, Sakaida discloses a vehicle steering system (1) comprising: a steered shaft (6) that reciprocates in an axial direction to steer steered wheels; a motor (10) that generates power for reciprocating the steered shaft; a conversion mechanism (21) that converts rotation of a rotating shaft (18) of the motor into reciprocating motion of the steered shaft; a control circuit (column 3, lines 23-27) that controls power supply to the motor; wherein: the conversion mechanism includes a drive pulley (12) that rotates with the rotating shaft, a driven pulley (13) rotatable about an axis of the steered shaft, and a toothed belt (14) extending around the drive pulley and the driven pulley, and converts rotation of the rotating shaft into reciprocating motion of the steered shaft when rotation of the drive pulley is transmitted to the driven pulley via the toothed belt; but does not disclose a determination circuit and a calculation circuit, the determination circuit determines tooth skipping that is a change in meshing position between the drive 
In re claim 2, Komamura further discloses wherein the prescribed value (Kss) is a fixed value indicating a number of times tooth skipping is determined by the determination circuit (column 6, line 65 – column 7, line 25).  
Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the prescribed value is a variable that is set in accordance with a rotational speed of the rotating shaft and that indicates a load applied to the conversion mechanism when tooth skipping is determined by the determination circuit” and “wherein: the control circuit includes the determination circuit .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach power steering/belt skipping cases of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MICHAEL R STABLEY/Examiner, Art Unit 3611                           

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611